Exhibit 10.3

 

AMENDED AND RESTATED

 

CHANGE IN CONTROL AGREEMENT

 

This AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (this “Agreement”), dated
this 5th day of March, 2014, by and among ServisFirst Bancshares, Inc., a
Delaware corporation (the “Parent”), ServisFirst Bank, an Alabama State
chartered bank (the “Bank”), and Clarence Pouncey (the “Executive”).

 

WHEREAS, the Bank employs the Executive as Executive Vice President of the Bank,
and in consideration of such employment the Bank and the Executive entered into
a Change in Control Agreement dated June 20, 2006 to provide for certain
payments to the Executive in the event such employment is terminated following a
Change in Control (as defined herein);

 

WHEREAS, the Parent employs the Executive as Executive Vice President of the
Parent;

 

WHEREAS, the Parent owns 100% of the outstanding common stock of the Bank; and

 

WHEREAS, the Parent, the Bank and the Executive wish to clarify that a Change in
Control includes events applicable to the Parent as well as to the Bank.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parent, the Bank and the Executive agree as
follows:

 

1. Employment Status. The Bank has employed the Executive as Executive Vice
President of the Bank as an employee-at-will and the Parent has employed the
Executive as Executive Vice President of the Parent as an employee-at-will.
Unless and until a Change in Control shall have occurred, nothing in this
Agreement shall modify, amend or vary the terms of such employment or constitute
any independent obligation of either of the Bank or the Parent to employ, or
continue to employ, the Executive.

 

2. Change In Control. For purposes of this Agreement, a “Change in Control” is
hereby defined to be:

 

(a) a merger, consolidation or other corporate reorganization (other than a
holding company reorganization) of either the Parent or the Bank in which either
entity does not survive, or if such entity survives, the shareholders of such
entity before such transaction do not own more than 50% of, respectively, (i)
the Common Stock of the surviving entity, and (ii) the combined voting power of
any other outstanding securities entitled to vote on the election of directors
of the surviving entity.

 

(b) the acquisition, other than from the Parent, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended from time to time (the “Exchange Act”)) of
beneficial ownership of 50% or more of either the then outstanding shares of
Common Stock of the Parent or the combined voting power of the then outstanding
voting securities of the Parent entitled to vote generally in the election of
directors; provided, however, that neither of the following shall constitute a
Change in Control:

 



 

 

 

(i) any acquisition by the Parent, any of its subsidiaries, or any employee
benefit plan (or related trust) of the Parent or its subsidiaries, or

 

(ii) any acquisition by any corporation, entity, or group, if, following such
acquisition, more than 50% of the then outstanding voting rights of such
corporation, entity or group are owned, directly or indirectly, by all or
substantially all of the persons who were the owners of the Common Stock of the
Parent immediately prior to such acquisition;

 

(c) individuals who, as of the effective date of this Agreement, constitute the
Board of Directors of the Parent (the “Incumbent Board”) cease for any reason to
constitute at least a majority of such Board of Directors (the “Board”),
provided that any individual becoming a director subsequent to such date; whose
election, or nomination for election by the Parent’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board, shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Parent (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act);
or

 

(d) approval by the shareholders of the Parent of:

 

(i) a complete liquidation or dissolution of the Bank;

 

(ii) a complete liquidation or dissolution of the Parent; or

 

(iii) the sale or other disposition of all or substantially all the assets of
the Parent, other than to a corporation, with respect to which immediately
following such sale or other disposition, more than 50% of, respectively, the
then outstanding shares of common stock of such corporation, and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors, is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the outstanding
Common Stock of the Parent, and the outstanding voting securities of the Parent
immediately prior to such sale or other disposition, in substantially the same
proportions as their ownership, immediately prior to such sale or disposition,
of the outstanding Common Stock of the Parent and outstanding securities of the
Parent, as the case may be.

 

(e) Notwithstanding the foregoing, if Section 409A of the Internal Revenue Code
of 1986 (the “Code”) would apply to any payment or right arising hereunder as a
result of a Change in Control as hereinabove described, then with respect to
such right or payment the only events that would constitute a Change in Control
for purposes hereof shall be those events that would constitute a change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation in accordance with said
section 409A.

 



 

 

 

3. Termination Following Change in Control. Except as otherwise provided in
Section 4 hereof, the Bank will provide or cause to be provided to the Executive
the payment described in Section 4 hereof in the event that the Executive’s
employment is terminated at any time within two years (or, if Section 409A is
applicable, and a lesser period is required thereunder, then such lesser period)
following a Change in Control (as such term is defined in Section 2) under the
circumstances stated in (a) or (b) below:

 

(a) by the Bank or the Parent for reasons other than for Cause (as is defined
below) or other than as a consequence of the Executive’s death, permanent
disability or attainment of normal retirement date; or

 

(b) by the Executive following the occurrence of any of the following events:

 

(i) the assignment of the Executive to any duties or responsibilities that are
materially inconsistent with his position, duties, responsibilities or status
immediately preceding such Change in Control, or a change in his reporting
responsibilities or titles in effect at such time resulting in a reduction of
his responsibilities or position;

 

(ii) the reduction of the Executive’s base salary or, to the extent such has
been established by the Bank Board or the Parent Board or their respective
Compensation Committees, target bonus (including any deferred portions thereof)
or substantial reduction in the Executive’s level of benefits or supplemental
compensation from those in effect immediately preceding such Change in Control;
or

 

(iii) the transfer of the Executive to a location requiring a change in
residence or a material increase in the amount of travel normally required of
the Executive in connection with his employment.

 

Termination of the Executive’s employment for “Cause” shall mean: (A) a pattern
of conduct which tends to hold the Bank or Parent up to ridicule, or which
adversely affects the Bank or Parent, in the business community, (B) engaging in
conduct disloyal to the Bank or Parent, (C) non-diligent performance of
Executive’s duties, (D) failure to appear for work during regularly scheduled
hours without a sufficient reason, (E) failure to comply with any of either the
Bank’s or the Parent’s policies and procedures as from time to time amended, (F)
any action against the Executive by federal or state banking regulatory
authorities acting under lawful authority pursuant to provisions of federal or
state law or regulation which may be in effect from time to time, (G) any act
(including any omission or failure to act) that constitutes, on the part of the
Executive, fraud, dishonesty, gross negligence, misconduct, incompetence, or
breach of fiduciary duty involving direct or indirect gain to or personal
enrichment of the Executive, (H) conviction of any felony crime and (I)
dependence upon, or abuse of, any addictive substance, including but not limited
to, alcohol, amphetamines, barbiturates, LSD, cocaine, marijuana, or narcotic
drugs; provided, however, that in the case of clauses (A) through (E) above,
such conduct shall not constitute Cause unless (1) there shall have been
delivered to the Executive a written notice setting forth with specificity the
reasons that the Bank Board believes the Executive’s conduct constitutes the
criteria set forth in clause (A) through (E), as the case may be, (2) the
Executive shall have been provided the opportunity to be heard in person by the
Bank Board or the Parent Board (with the assistance of the Executive’s counsel
if the Executive so desires), and (3) after such hearing, the termination is
evidenced by a resolution adopted in good faith by a majority of the members of
the Bank Board or the Parent Board (other than the Executive).

 



 

 

 

4. Rights and Payment Upon Termination upon Change in Control. In the event of
the termination of the Executive’s employment under any circumstance set forth
in Section 3 hereof (“Termination”), the Bank agrees to pay in cash to the
Executive an amount equal to one (1) times the Executive’s annual base salary as
approved by the Bank Board or the Parent Board (as applicable) or their
respective Compensation Committees or any designee thereof for the year in which
the Change in Control occurs. Payment shall be made in a lump sum to the
Executive within 30 days of Termination. The Bank’s obligation to pay the
Executive the payment provided in this Section 4 shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any offset, counterclaim, recoupment, defense or other right, which
the Bank or any affiliate or subsidiary may have against him or anyone else. All
amounts payable by or on behalf of the Bank under this Section 4 shall, unless
specifically stated to the contrary herein, be paid without notice or demand.
Each and every payment made under this Section 4 by or on behalf of the Bank
shall be final and neither the Parent nor the Bank nor any of their respective
affiliates or subsidiaries shall, for any reason whatsoever, seek to recover all
or any part of such payment from the Executive or from whoever shall be entitled
thereto. If the Executive is terminated for Cause as defined in Section 3
hereof, the Bank shall have no obligation to provide or cause to be provided to
the Executive the payment described in this Section 4.

 

5. Federal Rules and Regulations. This Agreement is subject to all the laws,
rules and regulations governing Alabama state chartered member banks, and, in
particular, the provisions of 12 U.S.C. Section 1828(k) and 12 C.F.R. Part 359.

 

To the extent that any provision of this Agreement is inconsistent with
applicable federal laws, rules or regulations, such laws, rules or regulations
shall control. In such case, such provision of this Agreement shall be invalid,
but only to the extent necessary for this Agreement to comply with applicable
federal laws, rules and regulations. To the extent that any provision of any
other Section of this Agreement is inconsistent with any provision of this
Section 5, such provision of this Section 5 shall govern.

 

6. Waiver. No waiver of any obligation of any party hereto under this Agreement
shall be effective unless in a writing specifying such waiver and executed by
the other party. No waiver of any right or remedy of any party hereto under this
Agreement shall be effective unless in a writing specifying such waiver and
executed by such party. A waiver by any party hereto of any of its rights or
remedies under this Agreement on any occasion shall not be a bar to the exercise
of the same right or remedy on any subsequent occasion or of any other right or
remedy at any time.

 

7. Binding Effect: Benefits. This Agreement shall inure to the benefit of, and
shall be binding upon, the parties hereto and their respective successors,
permitted assigns, heirs and legal representatives, including, without
limitation, any corporation with which the Bank or the Bank may merge or
consolidate; provided, however, that this Agreement, because it relates to
personal services, cannot be assigned by the Executive.

 



 

 

 

8. Attorneys’ Fees and Costs. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs, and necessary disbursements in
addition to any other relief to which he or it may be entitled.

 

9. Notices. Any notice or other written communication, with respect to the
employment of the Executive by the Bank, or any matter related to the rights or
obligations of any party under this Agreement, and to be given to a party
hereto, shall be given to such party at the address for such party provided
herein, or such other address as such party shall hereafter provide, in writing,
to the other party.

 

To the Executive:

Clarence Pouncey

11 Pinehurst

Shoal Creek, Alabama 35242

    To the Bank (personally delivered, airfreight or overnight delivery):

850 Shades Crest Parkway

Birmingham, Alabama 35209

Attention: Chief Executive Officer

    To the Bank (via mail):

P.O. Box 1508

Birmingham, Alabama 35201-1508

Attention: Chief Executive Officer

  

All such notices or communications shall be given by being personally delivered,
placed in the United States mail, postage prepaid, certified or registered mail,
or by being sent by prepaid air freight, overnight delivery, which is guaranteed
and acknowledgement of receipt of which is required, to the party to which such
notice or communication is to be given at the address for such party specified
above. Each such notice shall be deemed to be effective upon receipt, if
personally delivered, one business day after being so sent by air freight, or
five business days after being so mailed. For purposes of this Agreement, a
business day shall mean a day other than a Saturday, Sunday or federal or
Alabama state holiday.

 

10. Integration and Amendments. This Agreement constitutes the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes any prior agreement or understanding, whether written or
oral, relating to such subject matter. No modification or amendment to this
Agreement shall be effective or binding unless in writing, specifying such
modification or amendment, executed by all of the parties hereto.

 

11. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the construction or interpretation of this
Agreement.

 

12. Severability. Should any section, provision, or portion of this Agreement be
declared invalid or unenforceable in any jurisdiction, then such section,
provision or portion shall be deemed to be (a) severable from this Agreement as
to such jurisdiction (but not elsewhere) and shall not affect the remainder
hereof, and (b) amended to the extent, and only to the extant, necessary to
permit such section, provision or portion, as the case may be, to be valid and
enforceable in such jurisdiction (but not elsewhere).

 



 

 

 

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall, when executed, be deemed to be an original, but all of
which together shall constitute one and the same instrument.

 

14. Governing Law. This Agreement is made and shall be construed under the
internal laws, but not the conflicts of law provisions, of the State of Alabama.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  EXECUTIVE:                 Clarence Pouncey         SERVISFIRST BANCSHARES,
INC.         By:       Thomas A. Broughton III     Chief Executive Officer      
  SERVISFIRST BANK       By:       Thomas A. Broughton III     Chief Executive
Officer

  

 

